           Case 1:19-cr-00366-LGS Document 35 Filed 11/14/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X              11/14/2019
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :   19 Cr. 366 (LGS)
                            -against-                         :
                                                              :       ORDER
 STEPHEN M. CALK,                                             :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 8, 2019, Defendant Stephen Calk emailed the Court certain

pre-trial motions with proposed redactions and a letter requesting to unseal certain exhibits;

        WHEREAS, on November 13, 2019, the Government emailed the Court a letter

responding to Defendant Calk’s proposed redactions and requests. It is hereby,

        ORDERED that, by December 13, 2019, the Government shall email the Court a letter

apprising the Court of the parties’ proposed redactions and supporting legal authority. If there

remains a dispute as to the proposed redactions, by December 13, 2019, the Government and

Defendant Calk shall jointly submit to the Court in camera one set of documents (or, if

appropriate, excerpts) where the proposed redactions appear, highlighting in two colors –

redactions on which the parties agree, and redactions proposed by the Government but opposed

by Defendant; and shall separately submit letters briefs explaining and supporting their

respective positions.

Dated: November 14, 2019
New York, New York
